DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment to the specification filed January 6, 2021 is acknowledged and has been entered.  Claims 1-3 and  21-23 have been canceled.  Claims 14, 6-9, 11-13, 15, and 17 have been amended.

2.	As before noted Applicant elected the invention of Group I, claims 1-26, drawn to a method of treating a tumor or enhancing chemotherapy or radiotherapy efficacy, said method comprising administering to a subject with a tumor an OX40 agonist and an anti-CTLA4 antibody.
	Additionally, Applicant elected the species of the invention in which said method comprises administering to a subject an OX40 agonist or more particularly anti-OX40 antibody OX86, an anti-CTLA-4 antibody or more particularly tremelimumab, and an anti-IL4 antibody before, during, or after chemotherapy, the tumor is pancreatic cancer or pancreatic adenocarcinoma, and the immune cell is a T cell.

3.	Claims 4-9, 11-13, 15-17, and 25-39 are pending in the application.  Claims 16 and 25-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or a nonelected species of the invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2019.

4.	Claims 4-9, 11-13, 15, and 17 have been examined.

Information Disclosure Statement
5.	The information disclosure filed January 6, 2021 has been considered.  An initialed copy is enclosed.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/131,562 is acknowledged.  
However, claims 4-9, 11-13, 15, and 17 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2016/021486), namely March 9, 2016.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 7, 2020.

Specification
8.	The objection to specification because the use of improperly demarcated trademarks is maintained.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Although Applicant may have made a bona fide attempt to resolve this issue by appropriately amending the specification, an additional example of an improperly 1.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at http://www.uspto.gov/web/menu/search.html.

9.	The disclosure is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 9, which depends from claim 4, recites, “wherein the tumor is non-immunogenic or poorly immunogenic”.  However while the disclosure describes Lewis lung carcinoma (3LL) tumor model as “poorly immunogenic”, it does not use the term “non-immunogenic” to describe any tumor and particular not one occurring in a subject to be treated using the claimed invention.  
Notably the language of claim 9 finds support in the language of the original claim, but in accordance with 37 C.F.R. § 1.78, the claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, M.P.E.P.  § 608.01(i) and § 1302.01.
Accordingly, because the disclosure, as filed, does not provide proper antecedent basis for the language of the claims, Applicant is required to correct this deficiency by appropriately amending the specification without introducing new matter and in accordance with M.P.E.P. § 608.01(o). 

Claim Objections
10. 	Claim 9 is objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	There is no written support in the descriptive portion of this application, as originally filed, for the terms “non-immunogenic”; moreover, though the language of claim 9, as presently amended, is supported by the language of the original claim, there is no description in the disclosure of the claimed invention in which the tumor is “non-immunogenic”.
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	The rejection of claims 4-9, 11-13, 15, and 17 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, is maintained.
	Beginning at page 8 of the amendment filed January 6, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 4-9, 11-13, 15, and 17 are indefinite for the following reasons: 
(a)	 Claim 4, as presently amended, recites, “administering chemotherapy to the subject when arginase expression in the tumor macrophages is decreased as not met (i.e., if arginase expression in the tumor macrophages as measured in step (b) is not decreased as compared to arginase expression in tumor macrophages before administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody).  Is the objective of treating the subject having a tumor still met?  What exactly is the intended use of the claimed invention anyway?  Is it to treat the tumor in the subject or not?  If the condition is not met, and one does not administer chemotherapy, is the objective then met?  What does one do in practicing the subject matter that is regarded as the invention if arginase expression in the tumor macrophages as measured in step (b) is not decreased?  Moreover, if one were to practice the invention as claimed by administering an agonist anti-OX40 antibody and an anti-CTLA4 antibody to the subject and measure arginase expression in tumor macrophages only to find that the level of arginase expression in the macrophages remains unchanged or has not decreased (relative to the level of arginase expression by tumor macrophages before the administration), is there infringement or not?  If the steps must be taken sequentially, and if nothing more is done when arginase expression in the tumor macrophages is not decreased as measured in step (b) as compared to arginase expression in tumor macrophages before administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody, then it would seem that the claimed invention may be a method that need only comprise the steps of administering to a subject having a tumor an agonist anti-OX40 antibody and an anti-CTLA4 antibody and measuring arginase expression in tumor macrophages from the subject.  Is this the case?  What is it that is regarded as the invention?

Here it is again noted that the body of the claim lists two of the same steps twice  (i.e., the step of administering to the subject having a tumor an agonist anti-OX40 antibody and an anti-CTLA4 antibody is listed both as step (a) and step (d) and the step of administering to the subject chemotherapy is listed as both step (b), albeit it conditional in nature, and step (e)).  Might it be said that once an agonist anti-OX40 antibody and an anti-CTLA4 antibody are administered to the subject both steps (a) and (d) have been taken?  What difference, if any, is there between these steps?  It is unclear how the claims are to be construed or what it is that is regarded as the invention.  To further explain, since claim 4 does not recite that the steps are necessarily taken sequentially, it is unclear if the same step of administering an agonist anti-OX40 antibody and an anti-CTLA4 antibody must be taken twice with another of the steps taken between each of the iterations of the step or if the repeated step of administering an agonist anti-OX40 antibody and an anti-CTLA4 antibody might be taken twice (as if administering first doses and second doses of the antibodies) without taking any of the other steps before the second administration.  So, again, it is reasonable to question if the method that is regarded as the invention is a method comprising administering two separate doses of an agonist anti-OX40 antibody and an anti-CTLA4 antibody sequentially or if the process must be performed by first administering a first dose of an agonist anti-OX40 antibody and an anti-CTLA4 antibody and then only administering the second dose after performing one or more of the other steps recited by the body of the claim (e.g., step (b) or step (c) or perhaps both steps (b) and (c)).  The same is true of step (b), even if it is only taken if the condition recited by the claim is met, and step (e).  Both are steps by which chemotherapy is administered to the subject, but might it be that chemotherapy is 
Then, too, it is not clear in any instance, regardless of whether or not each of the recited steps is taken sequentially or not, if the chemotherapy that is administered in step  (c) is the same chemotherapy that is administered in step (e) and if the agonist anti-OX40 antibody and the anti-CTLA4 antibody administered in step (a) is the same as the agonist anti-OX40 antibody and the anti-CTLA4 antibody administered in step (d).  Again what is the subject matter that is regarded as the invention?  Of course, it might be presumed that each of the different steps is a step by which the practitioner administers different chemotherapies and/or different antibodies, but as more thoroughly discussed below an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.  In this instance it is not clear and therefore one cannot know or ascertain what process it is that is the subject matter that Applicant regards to be the invention – only Applicant knows if the chemotherapy that is administered in steps (c) and (e) is the same or possibly different or if the antibodies administered in steps (a) and (d) are the same or possibly different and therefore the claims must be amended to apprise others of what the invention is and thereby satisfy the requirements set forth under 35 U.S.C. § 112(b).
As an aside, it does not seem to make sense to only take step (c) by administering chemotherapy to the subject when the recited condition is met, but then to take (e) by administering chemotherapy to the subject without condition or limitation.  Why is it that step (c) is only taken when arginase expression is measured and found to be relatively decreased but step (e) is taken regardless of the level of arginase expression?
Anyway, if the method that Applicant regards as the invention is a method comprising steps (a)-(e), which are to be taken sequentially, it is suggested that this issue may at least in part be remedied by the amending claim 4 to recite, for example, “[…] the method sequentially comprising:  (a) […]”; but then Applicant should further amend the 
 (c)	Claim 6, which as presently amended, recites the subject to whom claim 4 is directed is identified as having a chemoresistant or radiotherapy resistant tumor, but it is unclear to which chemotherapy there must be an observed resistance.  Is it a resistance to the chemotherapy that is administered to the subject in step (c) and/or step (e) or is it necessarily a different chemotherapy?  This is important so that it might be understood if the invention is regarded as a method by which chemoresistance to a particular chemotherapy might be overcome, but if not it is reasonable to question why one would administer a chemotherapy to the subject identified as having a tumor that is chemoresistant to the chemotherapy.  So then what is it that is regarded by Applicant has the invention?  Is the chemotherapy administered to the subject the same as the chemotherapy that before failed due to chemoresistance or is it different from the chemotherapy that before failed?
(d)	Claim 7, which as presently amended depends from claim 4, recites the method, in one embodiment, enhances survival in the subject, but survival of what?  Perhaps the claim should be amended to recite, the method enhances the survival of the subject. 
(e)	Claims 6 and 8, both of which have been amended to depend from claim 4, respectively recite, “wherein the subject is identified as having a chemoresistant or 
(f)	Claim 9, which as presently amended, recites, “wherein the tumor is non-immunogenic or poorly immunogenic”, is indefinite because it cannot be ascertained what it means for a tumor according to claim 4 to be either “non-immunogenic” or “poorly immunogenic”.  Does the “non-immunogenic” tumor need to be a tumor that does not elicit an anti-tumor immune response in the claimed subject or perhaps some other subject if a tumor cell or perhaps the lysate thereof is administered to the claimed subject or the other subject?  Is the “poorly immunogenic” tumor a Lewis lung carcinoma (3LL) tumor2 or might it be some other tumor that is deemed to be “poorly immunogenic”?  If the latter then just how “poorly immunogenic” must a given tumor be to be regarded as being a tumor according to claim 9? 
(g)	According to claim 11 the subject has pancreatic cancer or pancreatic carcinoma but is the tumor in the subject a pancreatic tumor?  Is the invention a method for treating a subject having a pancreatic tumor or is might the subject having pancreatic cancer or pancreatic carcinoma also have another tumor?  Is the invention intended for use in treating pancreatic cancer or pancreatic carcinoma in the subject or for treating another type of tumor in a subject having pancreatic cancer or pancreatic carcinoma but is the tumor?
(h)	Claims 11 and 12, both of which have been amended to depend from claim 4, respectively recite, “wherein the subject has pancreatic cancer or pancreatic 
(i)	Claim 13 recites, “wherein the chemotherapy comprises administering gemcitabine”.  This recitation renders the claim indefinite because according to claim 4 chemotherapy is administered twice in two different steps and it is not clear to which administration of chemotherapy claim 13 refers.  Moreover, as explained above, it is not clear just how the invention is to be practiced because it is not clear if each of the different steps recited by the claim must be taken sequentially or if the steps might be taken in any order, but also because it is not clear if the chemotherapy administered in step (c) and in step (e) is the same or possibly different.  So in this instance is the chemotherapy comprising gemcitabine administered in step (c) or is it administered in step (e)?  Is the chemotherapy comprising gemcitabine administered in both steps (c) and (e)?
 (j)	The claims use the designations “OX40” and “CTLA4” as the sole means of identifying the polypeptides to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. 
Indeed that seems to be the case in this instance since it appears that in humans “OX40” may also be known by a number of other aliases that include: “ACT35”, “CD134”, “IMD16”, “TXGP1L”, and “TNFRSF4”.  Similarly, in humans, “CTLA-4” may be a protein that is referred to by a number of aliases that include, for example, “ALPS5”, “CD”, “CD152”, “CELIAC3”, “GRD4”, “GSE”, and “IDDM12”.
In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from 3; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)4.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations “OX40” and “CTLA4” used to describe the polypeptide(s) to which the claims are directed do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Notably according to claims 15 and 17 the method comprises administering to the subject particular antibodies, namely an anti-OX40 antibody designated OX86, which comprises a heavy chain variable domain comprising SEQ ID NO: 85 and a light chain variable domain comprising SEQ ID NO: 88 (claim 15) and an anti-CTLA4 antibody designated tremelilumab, which comprises a heavy chain variable domain comprising SEQ ID NO: 101 and a light chain variable domain comprising SEQ ID NO: 102 (claim 17).  In these instances it is possible to identify the particular polypeptides having the designations OX40 and CTLA4 because it is understood that these particular antibodies bind to the polypeptides.  In other instances however because the claimed invention does not use particular antibodies it must be known to which polypeptides the claims are 5  It is therefore suggested that Applicant consider amending claim 4 to recite that the agonist anti-OX40 antibody comprises a heavy chain variable domain comprising SEQ ID NO: 85 and a light chain variable domain comprising SEQ ID NO: 88 and the anti-CTLA4 antibody comprises a heavy chain variable domain comprising SEQ ID NO: 101 and a light chain variable domain comprising SEQ ID NO: 102.  Such an amendment would obviate this issue because it could then be ascertained which “OX40” and which “CTLA4” polypeptides are those to which the claims refer such that it would be possible to determine the metes and bounds of the subject matter that is encompassed by the claims and regarded by Applicant as the invention.  
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 

M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention6.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

14.	The rejection of claims 4-9, 11-13, 15, and 17 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 9 of the amendment filed January 6, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  

	With further regard to the proposition that, as original claims, the claims in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are drawn to a method of treating a subject having a tumor.
Although claim 4 is drawn to a method of treating a subject having a tumor, as opposed to a method of treating a tumor in a subject, according to the disclosure in paragraph [0062], for example, “[the] disclosure herein presents methods that are useful for enhancing the efficacy of cancer chemotherapy”.  Accordingly it is evident that the purpose of the invention according to claim 4 is to enhance the chemotherapeutic treatment of a tumor in a subject having a tumor by administering to the subject a combination of an OX40 agonist and an anti-CTLA4 antibody.
The method, as claimed, comprises steps (a)-(e).  Step (a) is taken by administering to the subject “an agonist anti-OX40 antibody” and “an anti-CTLA4 antibody”; step (b) is taken by measuring arginase expression in tumor macrophages acquired from the subject following the administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody to the subject; step (c) is conditionally taken when arginase expression as measured in step (b) is decreased relative to arginase expression in tumor macrophages taken before administration of the administration of the agonist anti-OX40 
As explained, claim 4 is read as though certain steps of which the method is comprised might be performed in any order (with the exception of step (b), which is taken following the administration to the subject of an agonist anti-OX40 antibody and an anti-CTLA4 antibody, such that step (a) or step (d) (or perhaps both steps (a) and (d)) must be taken before step (b), and with the exception of step (c), which is presumably taken only after step (b) since it must be known if the arginase expression in the tumor macrophages as measured in step (b) is relatively decreased); but otherwise the steps are presumably taken in any order or at any point during the practice of the method.  
Yes, if it is intended that the invention be used to enhance the effectiveness of chemotherapy, it is not understood how or why such an objective might ever be met if chemotherapy is administered before administering to the subject an agonist anti-OX40 antibody and an anti-CTLA4 antibody or afterward if arginase expression is not decreased relative to arginase expression in tumor macrophages taken before administration of the administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody. 
The specification discloses that combined administration of an agonist anti-OX40 antibody and an anti-CTLA4 antibody results in a transient phenotypic change associated with repolarization of tumor-associated macrophages(see, e.g., page 14).  As the specification suggests the window of opportunity following administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody during which macrophage repolarization has occurred is short-lived (see, e.g., page 14).  Once the window has closed there may be no advantage or added benefit to administering chemotherapy following administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody and if the window is never opened following administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody then too there may be no advantage or added benefit to administering chemotherapy following administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody. 
To expound, as noted in the preceding Office action, according to the disclosure, there is only “a finite window” during which it is possible to improve the response to pretreatment with an anti-OX40 antibody and an anti-CTLA4 antibody significantly improved tumor control and survival in experimental mice bearing pancreatic adenocarcinomas when treated using the chemotherapeutic agent gemcitabine7; but when the chemotherapeutic treatment was initiated on the same day the antibodies were administered or 7 days after the administration of the antibodies, there was no enhancement of the chemotherapeutic effect (see paragraph [0124] of the corresponding published application).  This finding suggests that there is a relatively narrow window of opportunity during which it might be possible to enhance the effectiveness of chemotherapy by “immune-mediated remodeling”.  The relatively increased effectiveness of chemotherapy observed during this window of opportunity apparently coincides with the changing state of differentiation of macrophages that have infiltrated the tumor.  It seems that only when tumor-infiltrated macrophages appear less well differentiated is the enhancement of chemotherapy observed.  This is because the specification discloses in paragraph [0123] of the corresponding published application (i.e., Example 1) that administering the combination of the anti-OX40 antibody and the anti-CTLA4 antibody was found to decrease arginase expression (a marker of macrophage differentiation) in tumor macrophages at day 4 (following the administration of the antibodies), but that by day 7 arginase expression by the cells had rebounded, indicating that the macrophages had become more fully differentiated; and it is only when chemotherapy was initiated 4 days following administration of the combination of the antibodies that tumor control was found to be enhanced to the point that mice treated in this manner survived longer than mice treated otherwise.  Thus, while timing of the administration of the combination of the anti-OX40 antibody and the anti-CTLA4 antibody and the administration of gemcitabine was found to be absolutely critical to the enhancement of the antitumor effect of the 8).  Given the disclosure of the criticality of the timing of the administration of the combination of the OX40 agonist and anti-CTLA4 antibody and the chemotherapy it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
It is therefore suggested that at best the specification only describes with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession a method according to claim 4 in which each step is taken sequentially and if ever it is found that following the administration to the subject of an agonist anti-OX40 antibody and an anti-CTLA4 antibody the arginase expression is not decreased (relative to arginase expression in tumor macrophages taken before administration of the administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody) then the chemotherapy should not be administered.9   
Then, too, as previously noted, given the breadth of the claims, which are drawn to any of a plurality of different chemotherapeutic agents or combinations thereof and/or different chemotherapeutic regimens, any of a plurality of different types of tumors occurring any given subject10, and any given OX40 agonist and anti-CTLA4 antibody, as opposed to those immunotherapeutic agents described as having been used in the experiments performed, it would seem that the claims merely represent an invitation to 11.
In further support of this position taken herein that it the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention, it is aptly noted that Messenheimer et al. (Clin. Cancer Res. 2017 Oct 15; 23(20): 6165-6177) reports that timing of immune checkpoint blockade using an antibody that binds to PD-112 is critical to effective combination immunotherapy with an anti-OX40 antibody; see entire document (e.g., the abstract).  Messenheimer et al. discloses that the concurrent addition of an anti-PD-1 antibody significantly attenuated the therapeutic effect of the anti-OX40 antibody alone and combination treatment increased intratumoral CD4+ T-cell proliferation at day 13, but at day 19, both CD4+ and CD8+ T-cell proliferation was significantly reduced compared with untreated mice (see, e.g., the abstract).  Furthermore, and perhaps even more noteworthy, Messenheimer et al. discloses that in two tumor models, sequential combination of anti-OX40 followed by anti-PD-1 (but not the reverse order) resulted in significant increases in therapeutic efficacy (see, e.g., the abstract).
Accordingly it is submitted that it cannot be predicted whether or not any given OX40 agonist or more particularly an anti-OX40 antibody, when administered with any given anti-CTLA4 antibody before chemotherapy, will be found to enhance the antitumor effect of the chemotherapy in any given mammalian subject having any given type of tumor13.
14, it need not be that particular antibody that is described but might be any such antibody that binds to OX40 and acts an agonist thereof15.  In essence the claimed agonist anti-OX40 antibody is described by its function alone16.  It follows that it need not have any particular structure or even function by any one particular mechanism to enhance the activity or function of OX40.  Accordingly there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of members of the claimed genus of agonist anti-OX40 antibodies and their common ability to bind to OX40 and thereby act as an agonist of OX40.  Further complicating the issue, it is not apparent which particular activity or function of OX40 the “agonist anti-OX40 antibody” must be enhanced upon binding of the antibody to the antigen, if it is to be suitably and effectively used in practicing the claimed 
So, in this instance, there is no language that adequately describes at least a substantial number of the “agonist anti-OX40 antibodies” that can be used in practicing the claimed invention to achieve the desired therapeutic effect.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention. 
Applicant is reminded that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to enhance an activity of OX40, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an anti-OX40 antibody that has the ability to inhibit act as an agonist of an activity of OX40, which is suitably and effectively used in practicing the claimed invention to achieve the claimed objective thereof; without such a substance, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify antibodies that 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “agonist anti-OX40 antibodies” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify an antibody that can be used in practicing the claimed invention to achieve the claimed objective.     
Although the specification describes, for example, an antibody having the designation “OX86” as being an “agonist anti-OX40 antibody” that is suitably used in practicing the claimed invention, this particular antibody is not reasonably considered representative of the claimed genus of “agonist anti-OX40 antibodies”, as a whole, since the claimed “agonist anti-OX40 antibody” need not have any particular structure and need not function by any one particular mechanism to increase an activity or function of OX40.  It follows that the particularly identifying features of the antibody designated “OX86” are not necessarily those of the claimed “agonist anti-OX40 antibody”.  Accordingly the antibody designated “OX86” is not reasonably regarded as representative of the claimed genus of the “OX40 agonists”17.  
Then, too, inasmuch as it is unclear what activity or function of OX40 must be 
Then, while it is understood that the antibody must bind to OX40, as previously explained, it is just as likely as not that an antibody that binds to OX40 will have no effect upon its activity or function; and it is also just as likely as not that a given antibody will bind to OX40 to inhibit it activity or function18.  In other words, it cannot be presumed that just because an antibody binds to OX40 it will be found to be capable of causing the desired effect upon whatever activity or function of OX40 should be promoted, if the antibody is to be suitably used in practicing the claimed invention to achieve the claimed objective.
Notably there is support for the unpredictable nature of the art found in the specification itself, which discloses that one of the particular anti-OX40 antibodies that has been found to act as an agonist of OX40 (i.e., the antibody designated “9B12” was discovered by testing a panel of different anti-OX40 antibodies to select any that have the ability to bind to OX40 and “elicit an agonist response for OX40 signaling”19), which implies that some of the antibodies, which were members of the panel, lacked this function.  Thus, it is evident that an agonist anti-OX40 antibody can only be identified (selected) by empirically testing a plurality of different anti-OX40 antibodies to determine which, if any, have the ability to promote OX40-mediated signaling events. 
Turning to the “anti-CTLA4 antibody”, which is also required to practice the claimed invention, it too may not have the desired effect upon an activity or function of CTLA4 to 20.
What must the “anti-CTLA4 antibody” be capable of doing, if it is to be suitably and effectively used in combination with the OX40 agonist to enhance the effectiveness of chemotherapy in any subject having a tumor?
Notably the specification discloses, for example, that tremelimumab is anti-CTLA4 antibody that is suitably used, but it is only according to claim 17 that this particular antibody must actually be used.  According to any other claim, the antibody need not have any particular structure and although it must specifically bind to CTLA4 it need not have any particular effect upon the activity or function of CTLA4.  It follows then that tremelimumab is not reasonably regarded as representative of the claimed genus of “anti-CTLA4 antibodies”, as a whole, which must be suitably and effectively used to practice the claimed invention to achieve the claimed objective.
To be clear, since in this instance the specification describes tremelimumab, if this antibody were known and freely accessible for use in practicing the claimed invention, and its structure were known or could be readily determined, chimeric or humanized variants or derivatives thereof comprising variable domains comprising the same complementarity determining regions could also be used21, and while these antibodies might then be adequately described, inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, neither tremelimumab nor its chimeric or humanized variants are adequately representative of the claimed genus as a whole.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008). 
22.  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, gem teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1. 
Accordingly, the mere generalized description of antibodies that bind and inhibit an activity of CTLA4 (or OX40) cannot suffice to describe antibodies that have a desired effect upon the activity or function of the antigen because the skilled artisan cannot immediately envisage, recognize, or distinguish antibodies that bind to the antigen so as inhibit an activity thereof from such antibodies bind to the antigen but lack the desired effect (e.g., have no effect upon the activity of bind to CTLA-4 (or OX40)).
If one knew what effect an anti-CTLA4 antibody must have, if it is to be suitably and effectively used to practice the claimed invention, one could test a plurality of antibodies that specifically bind to CTLA4 to determine which, if any, have the requisite functional characteristics, but a “mere wish or plan” for obtaining the claimed invention is Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
In this instance, given the fact that the claims are not necessarily limited to known anti-CTLA4 antibodies that have the desired functional characteristics to be suitably and effectively used to practice the claimed invention, it seems the actual inventive work of producing at least a substantial number of the antibodies would be left for subsequent inventors to complete.
Notably according to claim 17 the anti-CTLA4 antibody is tremelimumab, an antibody that comprises a heavy chain variable domain comprising SEQ ID NO: 101 and a light chain variable domain comprising SEQ ID NO: 102; and while it is known that this particular antibody binds to human CTLA4 and cynomolgus monkey CTLA4, it is also known that it does not cross-react to bind to the CTLA4 polypeptides of any of mouse, hamster, rat, and rabbit.23  However the claims are drawn to a method of treating a subject, i.e., any given mammal, and not necessarily a human or a cynomolgus monkey.  Clearly if the antibody does not bind to CTLA4 in the subject the claimed invention should not be expected to be effectively used as is actually intended, if not specifically (i.e., to treat the tumor in the subject).24
Then, with particular regard to claim 15, which recites the agonist anti-OX40 antibody is OX86, an antibody comprising a heavy chain variable domain comprising SEQ ID NO: 85 and a light chain variable domain comprising SEQ ID NO: 88, it appears that this particular antibody is known only to be capable of binding to murine OX40 and not to human OX40 and perhaps not to the OX40 polypeptides of any other mammals.  Yet, as noted above, the claims are not limited to a method of treating a mouse having a tumor, but are drawn to a method of treating any given mammal having a tumor; and as explained if the antibody does not bind to the OX40 polypeptide in the subject it should not be 
Here it is noted that the claims, as written, should be viewed as mere invitations to artisans of skill in the art to complete the inventive process by identifying or producing or developing antibodies that bind to OX40 and CTLA4, which can be used in any given mammalian subject to treat a tumor in the subject.  Because it has long been appreciated that anti-OX40 antibody OX86, for example, binds to mouse OX40 without cross-reacting with human OX40, many others have pursued the discovery of antibodies that might be used as agonists of human OX40, but the claims are certainly not limited to any known or previously discovered antibodies; nor does the specification describe particular antibodies produced by Applicant, which are suitably used in practicing the claimed invention to treat tumors in any given mammalian subject.
At best, given the disclosure, it would only be obvious to treat a tumor in a subject other than a human (e.g., a dog) by finding an antibody that is suitably used to do so, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of “OX40 agonists” and “anti-CTLA4 antibodies”, which have whatever properties render them suitable for use in practicing the claimed invention, but 
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “agonist anti-OX40 antibody”, the claimed “anti-CTLA4 antibody”, and the claimed chemotherapeutic agent, which when administered in a certain order to a subject having a tumor, are found improve the efficacy of the treatment of the tumor when using the chemotherapeutic agent, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483(Bd. Pat. App. & Int. 1993). 
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
At pages 10 and 11 of the amendment filed January 6, 2021 Applicant has argued that the written description requirement is met because the specification describes an 
Applicant’s arguments are not persuasive for the reasons discussed at length above.  The provision of a rationale does not suffice to satisfy the written description requirement where the claims are drawn to a method intended for treating any given tumor in any given subject by administering to the subject at least twice any of a plurality of structurally disparate agonist anti-OX40 antibodies and any of a plurality of structurally and functionally disparate anti-CTLA-4 antibodies in combination with any given chemotherapy administered at least twice, sequentially or not, and either during the transient repolarization25 or not.  Contrary to Applicant’s contention, the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of agonist anti-OX40 antibodies and anti-CTLA-4 antibodies that are suitably and effectively used in practicing the claimed invention to achieve the claimed or intended objectives; and moreover the specification does not adequately describe the claimed invention with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of this application. 


15.	The rejection of claims 4-9, 11-13, 15, and 17 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 11 of the amendment filed January 6, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the 
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice26), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
Here, because the claims are not limited to humans or mice, but are instead drawn to a method of treating any given mammalian subject having a tumor, presumably so as to treat the tumor in the subject, it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  27 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an agonist anti-OX40 antibody and an anti-CTLA4 antibody, which are suitably and effectively used in combination to practice the claimed invention so as to achieve the sought-after effects and ultimately treat or improve the treatment of cancer; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to a different issue, according to claim 4, step (c) of the method is taken by administering chemotherapy to the subject, but only “when arginase expression in the tumor macrophages is decreased as compared to arginase expression in tumor macrophages before administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody”.  However, according to U.S. Patent Application Publication No. 2018/0195133-A1 (Huseni) administering an OX40 agonist to a human causes the upregulation of arginase-1 expression (see, e.g., paragraph [0384] and Table 4).  While it is unclear why administering an OX40 agonist might cause the upregulation of arginase-1, as disclosed by Huseni, as opposed to causing decreased expression28, as in accordance with the claim, it seems likely that differences may occur depending upon the identity of the agonist as well as the identity of the cells that are contacted with the antibody; nevertheless, given the disclosure by Huseni et al., which suggests that at least in some instances, it should not be expected that administering an agonist anti-OX40 antibody will cause decreased expression of arginase by macrophages, it would not be without undue experimentation that the claimed invention is practiced as intended.  

Applicant’s arguments are not persuasive for the reasons discussed above.  In particular it is noted that there is no reason to accept the assertion that the agonist anti-OX40 antibody OX86 and the anti-CTLA4 antibody 9D9 are suitably used in combination to practice the claimed invention and to thereby treat any given tumor in any given subject.
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC §§ 102 and/or 103
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20.	Claims 4-9, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2018/0195133-A1.
	The claims, as presently amended, are herein drawn to a method comprising administering to a subject an agonist anti-OX40 antibody and an anti-CTLA4 antibody and measuring arginase expression in tumor macrophages from the subject following the administration to the subject of the agonist anti-OX40 antibody and the anti-CTLA4 antibody.
As discussed at length above, the claims, as presently amended, are indefinite.  One reason given is that it cannot be ascertained if each of the steps recited by the body 29
Here the claims are construed such that the steps must be taken sequentially, and because nothing more is done when arginase expression in the tumor macrophages is not decreased as measured in step (b) as compared to arginase expression in tumor macrophages before administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody, the claimed invention is in one embodiment a method comprising only the step of administering to a subject having a tumor an agonist anti-OX40 antibody and an anti-CTLA4 antibody and the step of measuring arginase expression in tumor macrophages from the subject following the step of administering the agonist anti-OX40 antibody and the anti-CTLA4 antibody.
	U.S. Patent Application Publication No. 2018/0195133-A1 (Huseni) teaches a method of treating a tumor in a subject, said method comprising administering to the subject an agonist antibody that specifically binds to OX40 in combination with an antagonist anti-CTLA-4 antibody designated tremelimumab; see entire document (e.g., paragraphs [0019] and [0412]).  Huseni teaches measuring arginase expression in tumor-infiltrating macrophages (see, e.g., paragraph [0378]) and Huseni teaches that the gene encoding arginase 1 is a gene discovered to exhibit upregulated expression in response OX40 agonist treatment (see, e.g., paragraph [0384] and Table 4).  Furthermore, Huseni teaches macrophages are phagocytic cells expressing OX40, which exhibit enhanced phagocytic activity following treatment using an agonist antibody that specifically binds to OX40 (see, e.g., paragraphs [0118] and [0353]).  
	Accordingly it is understood that arginase 1 expression is a marker of tumor-infiltrating macrophages exhibiting enhanced phagocytic activity following treatment using an agonist antibody that specifically binds to OX40.  Huseni does not teach arginase 1 expression is altered before treatment with the agonist anti-OX40 antibody and therefore 
	Therefore, with particular regard to claim 4, it is submitted that the method taught by Huseni is a method that is materially and manipulatively indistinguishable from the claimed invention.
	If arguendo the disclosure by Huseni does not clearly anticipate the claimed invention, then it is submitted that the claimed invention would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention.  This is because it would have been understood that arginase 1 expression is a marker of tumor-infiltrating macrophages exhibiting enhanced phagocytic activity following treatment using an agonist antibody that specifically binds to OX40.  This is because Huseni teaches that following treatment with agonist anti-OX40 antibody tumor-infiltrating macrophages exhibit both enhanced phagocytic activities and upregulated expression of the gene encoding arginase 1.  Thus, arginase 1 expression would have been regarded as surrogate marker of enhanced phagocytic activity by tumor-infiltrating macrophages following treatment with agonist anti-OX40 antibody.  Accordingly it would have been obvious to measure arginase 1 expression in order to gauge the effectiveness of the treatment with agonist anti-OX40 antibody to enhance to the phagocytic activity of tumor-infiltrating macrophages, which would be desirable if the objective were to treat the tumor (because the enhanced phagocytic activity of the tumor-infiltrating macrophages would lead to a more effective anti-tumor treatment).  Moreover it would have been obvious to measure arginase 1 expression by tumor-infiltrating macrophages before, during, and after treatment with agonist anti-OX40 antibody in order to monitor the phagocytic activity of the tumor-infiltrating macrophages and the effects of the treatment with agonist anti-OX40 antibody. 
	Then with regard to dependent claims 5-9 and 11-13, Huseni teaches the tumor or cancer to be treated is pancreatic (see, e.g., paragraph [0402, paragraph [0384]; and 
	Thus, with regard to dependent claims, it is submitted that if the disclosure by Huseni does not clearly anticipate the claimed invention, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention.
Here Applicant is again reminded that the Office lacks the facilities and resources for examining and comparing Applicant's method with the method of the prior art in order to establish that the method of the prior art does not produce the effects or results that are achieved by the practice of the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the method taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Notably at pages 12 and 13 of the amendment filed January 6, 2021 Applicant has traversed the propriety the rejection, as set forth in the preceding Office action mailed October 7, 2020, of a previously presented set of claims as being anticipated by U.S. Patent Application Publication No. 2018/0195133-A1.
	Applicant has argued that the instant claims are not anticipated by U.S. Patent Application Publication No. 2018/0195133-A1 (Huseni) because Huseni does not teach 
In response, as explained above, contrary to Applicant’s argument, Huseni is read as teaching the measurement of arginase expression by tumor-associated macrophages acquired from the subject following the administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody, but even if not clearly anticipatory, for the reasons indicate above, it is submitted that it would have been obvious to do so.  Again this is because Huseni provides a rationale for doing so, namely the observation that the expression of arginase 1 by tumor-associated macrophages correlates with their enhanced phagocytic activities and therefore it would be obvious to measure arginase 1 expression by the tumor-associated macrophages after the administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody to the subject in order to gauge the effectiveness of the treatment to enhance the phagocytic activities of the tumor-associated macrophages. 
Here, as an aside, it is recognized that the claims are drawn to a method comprising a step of administering chemotherapy when arginase expression by tumor-associated macrophages is decreased after the administration of the agonist anti-OX40 antibody and the anti-CTLA4 antibody to the subject, but as explained above, step (c) and subsequent steps (which here, as noted, are presumably taken sequentially) is only taken on the condition recited.  If the condition is not met the step is not taken; nor are subsequent steps taken.  Moreover if the condition is not met, then the claims are drawn to a method comprising the step of administering an agonist anti-OX40 antibody and an anti-CTLA4 antibody to the subject and then measuring arginase expression in tumor-associated macrophages from the subject.  Huseni teaches or suggests a method comprising these same steps.
In addition, Applicant has argued that Huseni does not teach admininstering to the subject chemotherapy in repeated cycles.
In response, Huseni teaches administering repeated cycles of chemotherapy, but that is beside the point because, as explained, the claims are herein being construed as being drawn to a method comprising the step of administering an agonist anti-OX40 antibody and an anti-CTLA4 antibody to the subject and then measuring arginase 
	 
21.	The rejection of claims 4-9 and 11-13 under 35 U.S.C. 103, as being unpatentable over Friedman et al. (J. Immunother. Cancer 2014; 2 (Suppl. 3): P207; p. 1), is maintained.
	Beginning at page 13 of the amendment filed January 6, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Friedman et al. teaches it has previously been demonstrated that immunotherapy with agonistic antibodies to OX40 is able to remodel tumors, resulting in increased CD8+ cytotoxic T lymphocytes (CTLs) infiltrate and as a consequence, decreased macrophage infiltrate; see entire document.  Friedman et al. teaches others have shown that blocking antibodies to CTLA-4 result in increased T cell infiltrate to tumors, both in mouse models and in patients. Accordingly Friedman et al. hypothesizes that immunotherapies that remodel the tumor immune environment will increase the response to chemotherapy and suggests the combined use of agonist anti-OX40 therapy and antagonist anti-CLTA-4 therapy as “preparative immunotherapy” to improve the response to chemotherapy.  To test the hypothesis Friedman et al. discloses that the Panc02 mouse model of pancreatic adenocarcinoma, which forms a highly chemo- and radio-resistant tumor in immunocompetent mice with extensive stromal involvement and diminished drug penetrance compared to more immunogenic tumors, was used to demonstrate that systemic immunotherapy with anti-OX40 and anti-CTLA4 transiently changed the polarization of macrophages in tumors as determined by decreased arginase expression and delivery of gemcitabine chemotherapy during the window of changed macrophage polarization resulted in significantly improved tumor control and survival. In addition Friedman et al. teaches because combination immunotherapy resulted in Th2 differentiation in tumor-bearing mice, which was associated with IL-4 production by activated CD4 T cells, which potentially drove the strong rebound of arginase expression in tumor macrophages at later time points, anti-IL-4 antibody was administered and it was in vivo improved the efficacy of immunochemotherapy by significantly extending survival.  In conclusion Friedman et al. discloses their data indicate that preparative immunotherapy is a viable treatment option for use in improving the efficacy of chemotherapy where the immune environment is poor and may increase response rates in cases of cancers forming poorly immunogenic tumors.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer “preparative immunotherapy” to a subject having a tumor or more particularly a pancreatic tumor to enhance the effectiveness of chemotherapy or more particularly gemcitabine treatment, wherein the preparative immunotherapy comprises administering to the subject an agonist anti-OX40 antibody, an antagonist anti-CLTA-4 antibody, and an inhibitory anti-IL-4 antibody to create a brief window of opportunity to best treat the tumor using the chemotherapy (i.e., the period of time following the preparative immunotherapy during which the polarization of tumor-associated macrophages is changed as determined by arginase expression).  Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the preparative immunotherapy and then measure arginase expression by tumor-associated macrophages and upon the achievement of a decreased level of arginase expression by the macrophages administer to the subject the chemotherapy.  In view of the disclosure by Friedman et al. it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have done so to improve the chemotherapeutic treatment of poorly immunogenic tumors such as pancreatic tumors, which are chemoresistant or radiotherapy resistant, so as to thereby enhance the survival of the subject.  Furthermore it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed multiple rounds of the treatment regimen because chemotherapy is most effective during the window of opportunity, which exists only transiently, and must be “reopened” to provide additional opportunity to effectively treat the tumor with chemotherapy.
	Applicant has argued that the teachings of Friedman et al. would not have rendered the claimed invention obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention because allegedly Friedman et al. does not 
	In response, as explained above, Friedman et al. suggests administering an agonist anti-OX40 antibody and an anti-CTLA4 antibody before administering chemotherapy in repeated cycles.  
	Referring to Figure 6C, Applicant has argued that the use of the claimed invention has unexpected resulted in significantly increased survival times and that mice treated using the claimed invention exhibited significantly improved survival when compared to mice that received immunotherapy alone, chemotherapy alone, or immunotherapy only one time.
	Applicant’s argument for secondary consideration on the basis of allegedly “unexpected” success has been carefully considered but not found persuasive.
The claimed invention appears materially and manipulatively indistinguishable from the method suggested by the prior art and even if the results acquired by Applicant were “unexpected” there is no reason to believe that those same results should not or would not have been expected by the artisan of ordinary skill in the art as of the effective filing date of the claimed invention when given the teachings of the prior art.
A mere statement that the results of practicing the claimed invention were found to be unexpected or even superior relative to another method is not a magical incantation to be used to instantly transform an method, which is otherwise obvious, into a patentable invention. 
“[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Even if it were shown that the an additive or synergistic effect is achieved in practicing the claimed invention, Applicant is reminded that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Appellant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially upon consideration of the breadth of the claims.
In this case, as discussed above, it is submitted that the results achieved should not have been unexpected.
However, since Applicant has argued that their results were not expected, it is duly noted that the factual evidence of the effect as presented by this application is not reasonably commensurate in scope with the breadth of the claims, which in most instances are drawn to no particular agonist anti-OX40 antibody and no particular anti-CTLA4 antibody, no particular chemotherapy, no particular subject, and no particular tumor.
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here.
According to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).
Nevertheless, Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Furthermore, Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

  	Accordingly Appellant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art.  
As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007).  
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
It is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
The claimed process utilizes known compounds in a known way to achieve predictable results.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success. 
Furthermore, even it might be argued that it would only have been "obvious to try", Applicant is reminded that the issue of the appropriateness of applying such a rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, although it is would not be agreed that this rejection is based solely upon an "obvious to try" rationale, it is nonetheless apparent that such a rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  
	So, again, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).  Even so, Applicant is reminded that, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
 Accordingly, Applicant’s arguments have been carefully considered, but not found persuasive. 

Conclusion
22.	No claim is allowed.

23.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Bulliard et al. (Immunol. Cell. Biol. 2014 Jul; 92 (6): 475-80) teaches an antagonist anti-OX40 antibody.
	WO2017134292-A1 teaches anti-OX40 antibodies that bind to OX40 and act as antagonists thereof.
	Redmond et al. (Cancer Immunol. Res. 2014 Feb; 2 (2): 142-53) teaches combined targeting of costimulatory (OX40) and coinhibitory (CTLA-4) pathways elicits potent effector T cells capable of driving robust antitumor immunity. 
Guo et al. (PLoS One. 2014 Feb 27; 9 (2): e89350; pp. 1-10) teaches PD-1 blockade and OX40 triggering synergistically protects against tumor growth in a murine model of ovarian cancer.
Macoin et al. (Arthritis Rheumatol. 2018; 70 (Suppl. 10); abstract #133; pp. 1-2) teaches, while several OX40 agonist antibodies are in clinical development for cancer, generation of a true OX40 antagonist is challenging.
Gough et al. (Immunology. 2012 Aug; 136 (4): 437-47) teaches the presence of tumor associated macrophages limits the efficacy of agonist anti-OX40 antibody therapy, but that combining anti-OX40 antibody therapy with inhibitors of arginase enhance survival in tumor-bearing mice; Gough et al. teaches an increase in arginase expression by M2 macrophages in tumors following anti-OX40 antibody therapy; and Gough et al. suggests combining agonist anti-OX40 antibody therapy and anti-CTLA-4 blockade therapy to treat early staged cancer.  
Rodriguez et al. (Cancer Res. 2004; 64 (16): 5839-49) teaches arginase I production in tumor microenvironment by mature myeloid cells (macrophages) inhibits T cell function by inhibiting expression of the TCR and antigen-specific responses.
Liu et al. (J. Immunol. 2003; 170 (10): 5064-5074) teaches the suppression of cytotoxic T lymphocytes during tumor progression is associated with the presence of arginase-producing M2 myeloid cells (macrophages).
Gough et al. (J. Immunother. 2010; 33: 798-809) teaches adjuvant therapy with agonistic antibodies to CD134 (OX4) increases local control after surgical or radiation therapy of cancer in mice; Gough et al. teaches a rat anti-mouse OX40 antibody 
Gough et al. (Cancer Res. 2008; 68: 5206-15) teaches OX40 agonist therapy enhances CD8+ CTL infiltration and decreases immune suppression in tumors.
Crittenden et al. (PLoS ONE. 2012; 7 (6): e39295; pp. 1-10) teaches in vivo radiation therapy is more effective in mice defective in M2 polarization though deletion of NFB p50 and suggests that controlling the influx or activity of tumor associated M2 macrophages may enhance the effectiveness of antitumor therapy.
de la Cruz-Merino et al. (Front. Immunol. 2014; 5: 102; pp. 1-8) suggests the use of a combination of agonist anti-OX40 antibody therapy and CTLA-4 blockade to improve anticancer therapy effectiveness.
Takeda et al. (J. Immunol. 2010; 184 (10): 5493-5501) suggests the use of a combination of agonist anti-OX40 antibody therapy and CTLA-4 blockade to augment immune responses of draining lymph node cells.
Crittenden et al. (Radiation Res. 2014; 182: 182-90) teaches expression of arginase I in myeloid cells limits the control of residual disease after radiotherapy of tumors in mice.
Although not prior art, Arlauckas et al. (Theranostics. 2018; 8 (21): 5842-54; author manuscript; pp. 1-21) teaches arginase 1 expression defines immunosuppressive subsets of tumor-associated macrophages.
Newly cited, Buhtoiarov et al. (Immunology. 2011 Feb; 132 (2): 226–39) teaches the treatment-induced repolarization of tumor-associated macrophages (resulting in the presence of increased numbers of the M1 phenotype and decreased numbers of the immunosuppressive M2 phenotype) using agonist anti-CD40 antibody to increase the effectiveness of chemotherapeutic treatment.
Gabrusiewicz et al. (Neoplasia. 2015 Apr; 17 (4): 374-84) teaches the use of conditional, temporal depletion of M2 tumor-associated macrophages to drive the appearance of M1 tumor-associated macrophages in treating cancer.
Noy et al. (Immunity. 2014; 41: 49-61) reviews the roles of M1 and M2 tumor-associated macrophages in tumor growth.
Luzina et al. (J. Leukoc. Biol. 2012 Oct; 92 (4): 753–64) reviews the role of IL-4 in polarizing M1/M2 tumor-associated macrophages.
Arterioscler. Thromb. Vasc. Biol. 2013; 33: 1478-1483) teaches tumor-associated macrophages plasticity and polarization; Mantovani et al. is a marker for tumorigenic M2 macrophages.
Hao et al. (Clin. Dev. Immunol. 2012; 2012: 948098; pp. 1-12) teaches tumor-associated (infiltrated) macrophages of the M2 phenotype are immunosuppressive and provide for tumor growth; whereas macrophages of the M1 phenotype secrete pro-inflammatory cytokines; and Hao et al. suggests manipulating the phenotype of tumor-associated macrophages as a strategy to increase the effectiveness of anticancer therapies.  Hao et al. suggests that driving an M1 polarized TAM response in tumors can be effective to treat tumors because the M1 TAMs secrete pro-inflammatory cytokines to support the activation of cytotoxic T cells.  In addition Hao et al. teaches that immune checkpoint blockade using an anti-PD-L1 antibody has been shown to improve macrophage-mediated T cell activation to enhance anti-tumor immune responses.
Linch et al. (Front. Oncol. 2015 Feb. 16; 5: 34; pp. 1-14) teaches the use of OX40 agonists in combination with immunotherapy or more particularly immune checkpoint blockade to increase the effectiveness of chemotherapy.
Guo et al. (PLoS One. 2014 Feb 27; 9 (2): e89350; pp. 1-10) teaches the use of the combination of an agonist anti-OX40 antibody and an antagonist anti-PD1 antibody synergistically protects against tumor growth.
U.S. Patent Application Publication No. 2015/0290207-A1 (Kutok et al.) teaches contacting tumor-associated macrophages with an agonist anti-OX40 antibody and an anti-CTLA-4 antibody to support the M1 macrophage polarization and reduce the number of M2 macrophages in the tumor microenvironment;  Kutok et al. teaches measuring arginase 1 expression as a marker for the presence of M2 macrophages. 

24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
February 25, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Application Publication No. 2018/0044428-A1.
        2 The specification describes a Lewis lung carcinoma (3LL) tumor model as being “poorly immunogenic” but does not expressly define the term “poorly immunogenic” or provide guidance as to how one determines whether any given tumor is a “poorly immunogenic” tumor.
        3 As an example, it is known that alternative splicing of the gene encoding human “CTLA-4” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “CTLA-4”. See, e.g., AlFadhli et al. (Gene. 2014 Jan 25; 534 (2): 307-12) (see entire document; e.g., the abstract). 
        
        4 In this instance, it appears both “OX40” and “CTLA4” are designations referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides occurring in different species of animals are the claims directed?
        5 For example, anti-OX40 antibody OX86, as disclosed, binds to mouse OX40 but it does not bind to a human OX40 polypeptide and it is not clear to which, if any, other OX40 polypeptides it does or does not bind.  As before noted the claims are drawn to a method for treating a subject, where the term subject is any mammal; and if the true objective of practicing the claimed invention is to treat the tumor in the subject it must be known to which OX40 polypeptides the claims refer so that it is possible to select a suitable antibody (or which subjects are to be treated using which antibodies).  If however, as is the case, it is not clear which polypeptides are those referred to by the claims, and the claims do not specify the particular subject to be treated and/or the particular antibody to be used, it is not clear what subject matter it is that Applicant regards as the invention.  Here, as explained more thoroughly below, an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but it is also important that an applicant amend claims to more precisely define the metes and bounds of the claimed invention, even though claims must be given the broadest, reasonable interpretation consistent with the specification, because M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
        6 See M.P.E.P. § 2172 (II).
        7 The antibodies were administered 4 days before chemotherapy.
        
        8 However, in contrast to the claims, as presently amended, the specification discloses that immunotherapy using an anti-OX40 antibody, which targets recently-activated T cells, was found to be optimal only when delivered immediately after radiation therapy (not before) (see, e.g., page 17, lines 18 and 19, of the specification).
        
        9 Therefore it makes little sense to take step (e) before either or both of step (a) and step (d) or afterward if arginase expression in tumor-associated macrophages (TAM) is not measured or measured and determined not be relatively decreased (as compared to arginase expression by TAM before treatment with the agonist anti-OX40 antibody and the anti-CTLA4 antibody.
        
        10 According to the disclosure the term “subject” is to be understood to mean any mammal, not necessarily a human or a non-human mammal (e.g., a cow, a horse, a dog, a sheep, or a cat) (paragraph [0042] of the corresponding published application).
        
        11 Here Applicant is again reminded “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
        
        12 PD-1, like CTLA-4, is an inhibitory immune checkpoint, which is activated suppresses antitumor immune responses and it has been found that antibodies that specifically bind to these checkpoints to inhibit their ability to bind to receptors or ligands thereof are capable of augmenting treatment of solid tumors using chemotherapy by supporting antitumor immune responses.
        
        13 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
        
        14 See, e.g., page 3, which discloses that the anti-OX40 antibody may be either “OX86” or “9B12”, each of which is apparently capable of binding to OX40 to act as an agonist thereof by promoting signaling events that originate from OX40 (see, e.g., page 22, lines 6-10).
        
        15 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        16 Notably the Federal Circuit has recently decided that the description of a fully characterized molecular target of an antibody is sufficient to adequately describe an antibody that binds that target.  See Noelle v. Lederman, 69 USPQ2d 1508 (CA FC 2004).  However, the same court decided that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  Here, arguendo, if it were to be submitted that “OX40” is a well-characterized antigen, the claims are not directed to an antibody that need simply bind to the antigen; rather the claims are directed to a subset of antibodies that bind to “OX40” to thereby act as agonist of some activity or function of the antigen.  For reasons that have already been made of record, the mere generalized description of antibodies that bind and promote an activity or function of “OX40”, even if considered a fully characterized antigen, cannot suffice to describe antibodies that bind to the antigen to cause the requisite (desired) effect upon the activity or function of “OX40” because the skilled artisan cannot immediately envisage, recognize, or distinguish antibodies that bind to “OX-40” to promote an activity or function thereof from such antibodies bind to the antigen to antagonize an activity or function of thereof or from such antibodies that bind to the antigen but do not affect the activity or function thereof.
        17 The same may be said of the other particularly described agonist anti-OX40 antibody that is named by the specification (i.e., the one having the designation “9B12”).
        
        18 Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
        
        19 See page 22, lines 6-9.
        
        20 With regard to claim 5, for example, which is drawn to the method of claim 4 further comprising co-administration of an anti-IL-4 antibody, it is not evident what, if any, effect upon an activity or function of Il-4 the antibody must have if it is to be found suitable for use in practicing the claimed invention to achieve the claimed objective; but since it need not have any particular structure, any one particularly identified antibody that binds to IL-4 cannot be considered representative of the claimed genus of antibodies.
        
        21 Such antibodies are expected to bind to the same epitope of CTLA4 as that recognized by anti-CTLA4 antibody tremelimumab.
        
        22 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        23 See, e.g., https://absoluteantibody.com/product/anti-ctla-4-cp-675206-tremelimumab-11-2-1/.
        
        24 Why else might one practice the claimed invention to treat a subject having a tumor, if not to treat the tumor?  It is not clear and even if there might be other reasons it is submitted that the only method that is adequately described with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of this application is a method for treating a tumor in a subject.  Accordingly Applicant should consider amending the claims so as to be drawn to a method for treating a tumor in a subject, as opposed to a method of treating a subject having a tumor. 
        25 Repolarization is evident when arginase 1 expression by tumor-associated macrophages has decreased to mark the fall of immunosuppressive macrophages of the M2 phenotype (and presumably the rise of pro-inflammatory macrophages of the M1 phenotype).
        26 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        27 This position is supported, e.g., by Dennis (Nature. 2006 Aug 7; 442: 739-741).  Dennis et al. reports, despite their present indispensableness, mouse models, such as xenografts, have only limited utility in predicting the clinical effectiveness of anticancer treatments; see entire document (e.g., page 739, column 2).  Dennis explains there is a “laundry list” of problems associated with the use of mice to model human diseases, such as cancer (page 739, column 1).  Accordingly, Dennis reports, “[a]lthough virtually every successful cancer drug on the market will have undergone xenograft testing, many more that show positive results in mice have had little or no effect on humans, possibly because the human tumours are growing in a foreign environment” (page 740, column 1).  Therefore, quoting Howard Fine, Dennis concludes: “ ‘Mice are valuable but they are, after all, still mice’ ”, suggesting the best study subject will always be the human (page 741, column 3). 
        
        28 Notably Gough et al. (Immunology. 2012 Aug; 136 (4): 437-47) has similarly reported an increase in expression of the M2 macrophage marker arginase I following agonist anti-OX40 therapy; see entire document (e.g., page 438).
        
        29 There are two exceptions:  First, step (b) is taken following the administration to the subject of an agonist anti-OX40 antibody and an anti-CTLA4 antibody, such that step (a) (or perhaps step (d)) must be taken before step (b).  Second, step (c) is presumably taken only after step (b).  This is because it must be known if the arginase expression in the tumor macrophages as measured in step (b) is relatively decreased, if step (c) is to be taken at all).  To be clear, it is understood that step (c) is taken after step (b) but only when the recited condition is met; and if the condition is not met, step (c) is not taken.  So, if the steps are to be taken sequentially, if step (c) is not taken because the condition is not met, steps (d) and (e) are also not taken.  If the steps are not necessarily taken sequentially, then it would seem that steps (a), (d), and (e) are taken at any point.